X)
          Case 1:19-cr-00148-NGG Document
                                    FILED 1 Filed 03/25/19 Page 1 of 10 PageID #: 1
                                       IN CLERK'S omCE
                                  U.S. DISTRICT COURT E.D.N.Y.
                                  ^       MAK 5 2019       ^
     JMK/AES: HDM
                                                                      GARAUFIS, J.
     F. #2018R01201                 BROOKLYN OFFICE

     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK                                          LEVY, M.J,
                                                    X


      UNITED STATES OF AMERICA                                IN D I CTMENT


              - against -                                             19-148
                                                                    ,U.S.C.,§§ 981(a)(1)(C), 1343,2
      PATRICK MCDONNELL,                                       and 3551          T. 21, U.S.C.,
           also known as "Jason Flack,'                        § 853(p); T. 28, U.S.C., § 2461(c))

                             Defendant.


                                          -         X


     THE GRAND JURY CHARGES:


                    At all times relevant to this Indictment, unless otherwise indicated:

                                              INTRODUCTION


     I.      Backgrormd


                    1.      The defendant PATRICK MCDONNELL,also known as "Jason Flack," a

     resident of Staten Island, New York, was the sole owner and operator of CabbageTech, Corp.

     ("CabbageTeeh")from approximately May 2016 to January 2018. At various times,

     MCDONNELL referred to himself as the Chief Technology Officer, or "CTO," of CabbageTech.

                    2.      CabbageTech was a New York corporation that operated in Staten Island,

     New York, and was incorporated on or about May 6, 2016. From approximately May 2016 to

     January 2018, CabbageTech marketed itself as a virtual currency advisory and trading business.

     CabbageTech claimed to offer investors memberships and services, sueh as advice about

     investing in virtual currencies and making purchases and sales of virtual curreneies on behalf of
      Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 2 of 10 PageID #: 2



investors. At times, CabbageTech did business under the name Coin Drop Markets.

CabbageTech advertised on social media and operated Facebook, Twitter and Slack accounts in

the name of Coin Drop Markets. CabbageTech also operated a website in the name of Coin

Drop Markets.

                3.     The term "virtual currency" was a digital representation of value that

functions as a medium of exchange, a unit of account and/or a store of value. Some virtual

currencies have an equivalent value in other currencies, such as United States dollars or Euros, or

can be traded for other virtual currencies. These were referred to as convertible virtual

currencies. Bitcoin was an example of a convertible virtual currency. Virtual currencies were

commodities under the Commodity Exchange Act and were regulated by the United States

Commodity Futures Trading Commission.

II.      The Fraudulent Scheme

                4.    In or about and between November 2014 and January 2018,the defendant

PATRICK MCDONNELL,also known as "Jason Flack," engaged in a fraudulent scheme to

induce potential customers and customers through deceptive and fraudulent solicitations to send

money and virtual currency to MCDONNELL in exchange for(1)purported virtual currency

trading advice,(2)virtual currency purchases and(3)trading under MCDONNELL'S direction

on behalf of customers. MCDONNELL'S customers sent money to MCDONNELL using checks

and bank wire transactions, and sent virtual currency to MCDONNELL using wire transfers.

Soon after obtaining the funds from his customers, MCDONNELL stopped communicating with

them and misappropriated the funds.

                5.     The defendant PATRICK MCDONNELL,also known as "Jason Flack,"

accomplished the fraudulent scheme through the use of phone calls and emails to potential
   Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 3 of 10 PageID #: 3



customers, advertisements, websites on the internet and social media, all designed to create the

appearance ofsophistication and legitimacy to the purported opportunities available through

Coin Drop Markets. Through Coin Drop Markets' Facebook page and communications with

customers, MCDONNELL falsely advised his customers that CabbageTech had extensive assets

imder management, an office on Wall Street in New York, New York and a large organizational

structure. For example, on or about May 10,2017, MCDONNELL emailed Victim #1, an

individual whose identity is known to the Grand Jury, falsely stating that he had over 8,000

active investors and that he traded over $50 million in Bitcoin for his investors.

               6.      In furtherance ofthe fraudulent scheme,PATRICK MCDONNELL,also

known as "Jason Flack," used the alias "Jason Flack" when speaking to potential customers and

customers. For example,in or about January 2017, MCDONNELL,using the false name "Jason

Flack," called Victim #2, an individual whose identity is known to the Grand Jury, to solicit

Victim #2's investment in virtual currency with Coin Drop Markets.

               7.      In furtherance ofthe fraudulent scheme,the defendant PATRICK

MCDONNELL,also known as "Jason Flack,"through CabbageTech, solicited funds from

customers by offering a wide array of memberships and services for obtaining advice about

trading virtual currencies. For example:

               (a)     MCDONNELL advertised membership in trading groups such as
                       RedliteGreenLite, ETC,relating to the virtual currency Bitcoin, and
                       RedliteGreenLite, LTC,relating to the virtual currency Litecoin. These
                       memberships purportedly offered expert entry-and-exit-price guidance for
                       day trading of certain virtual currencies. MCDONNELL never provided
                       the guidance as promised.

               (b)     MCDONNELL solicited memberships or subscriptions to other groups
                       and services, such as a "Turn-Key Annual Membership," which purported
                       to provide customers with access to MCDONNELL and CabbageTech's
                       supposed virtual currency trading expertise, mentorship and guidance.
  Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 4 of 10 PageID #: 4



                      MCDONNELL never provided expertise, mentorship or guidance as
                      promised in these memberships.

              (c)     MCDONNELL advertised memberships in a variety oflevels ranging
                      from "Bronze" to "Diamond," with the level of services supposedly
                      increasing with the price ofthe membership. MCDONNELL did not
                      provide these varying levels ofservices.

              8.      The defendant PATRICK MCDONNELL,also known as "Jason Flack,"

also induced customers to send him money and virtual currencies to trade on their behalf by

making false and misleading claims to potential customers and customers. For example:

              (a)     MCDONNELL claimed Wall Street trading expertise, virtual
                      currency expertise, an ongoing record of exceptional performance in
                      trading virtual currencies and a large clientele. In reality, MCDONNELL
                      had no such expertise, record of performance or large clientele.

              (b)     MCDONNELL told customers that CabbageTech was offering
                      virtual currency at below market rates. CabbageTech did not offer virtual
                      currencies at below market rates. In reality, MCDONNELL took money
                      from customers and misappropriated the funds.

              (c)     MCDONNELL claimed that he would provide escrow services for virtual
                      currency that customers purchased through CabbageTech. For example,
                      MCDONNELL told Victim #3, an individual whose identity is known to
                      the Grand Jiuy, that the virtual currencies Victim #3 purchased would be
                      kept in escrow and that MCDONNELL would trade the virtual currencies
                      on Victim #3's behalf. In reality, MCDONNELL never provided such
                      services.


              (d)     MCDONNELL told customers that he would manage their invested funds.
                      In reality, after receiving money and virtual currencies from customers,
                      MCDONNELL misappropriated those funds. For example,
                      MCDONNELL repeatedly withdrew customer funds deposited into
                      CabbageTech's bank account from ATMs for his own use soon after
                      receiving the funds.

               9.    In furtherance of and to conceal his fraudulent scheme,the defendant

PATRICK MCDONNELL,also known as "Jason Flack," provided false account statements and

performance updates to customers who had sent funds to MCDONNELL for investment in
   Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 5 of 10 PageID #: 5



virtual currencies. These statements and reports falsely stated that MCDONNELL was

achieving profits for his customers. For example,in or about September 2016, MCDONNELL

emailed Victim #4, an individual whose identity is known to the Grand Jury, informing Victim

#4 that Victim #4's account balance was $274,118.04, which was more than the approximately

$164,700 Victim #4 had invested with MCDONNELL. In reality, MCDONNELL had not

invested Victim #4's funds but had used Victim #4's funds for MCDONNELL'S own personal

use.



               10.   When customers asked to withdraw their investments and purported gains,

the defendant PATRICK MCDONNELL,also known as "Jason Flack," offered several false

excuses for delays in repayment. For example, MCDONNELL told customers that their

purportedly profitable investments had been reinvested, that his secretary had forgotten to send a

check to the customer or that his accounts had been hacked so that the customer's money could

not be located. For example,in or about June 2017, MCDONNELL informed Victim #3 in a

telephone call that MCDONNELL'S secretary had forgotten to send Victim #3's refund check.

In addition, on or about June 9,2017, when Victim #2 requested a refund of his investment from

"Jason Flack," Victim #2 received an email stating that "Jason" no longer worked with Coin

Drop Markets and that Victim #2 would receive Victim #2's money in five to seven business

days. Victim #2 never received any money back.

               11.   In approximately June 2017, after receiving multiple requests from

customers for refunds, the defendant PATRICK MCDONNELL,also known as "Jason Flack,"

shut down the Coin Drop Markets website and chatroom, deleted social media accounts on

Twitter and ceased communicating with customers. For example,in or about June 2017, when

Victim #5, an individual whose identity is known to the Grand Jury, asked MCDONNELL for
   Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 6 of 10 PageID #: 6



his money back, MCDONNELL deactivated the Twitter account for Coin Drop Markets and

ceased communicating with Victim #5.

               12.    None ofthe customers who provided funds to the defendant PATRICK

MCDONNELL,also known as "Jason Flack," ever received a refund. Instead, MCDONNELL

fraudulently kept his customers' funds. In total, MCDONNELL defrauded at least ten victims of

at least $194,000 in U.S. currency, 4.41 Bitcoin, 206 Litecoin, 620 Ethereum Classic and

1,342,634 Verge currency.

                                COUNTS ONE THROUGH NINE
                                           (Wire Fraud)

               13.     The allegations contained in paragraphs one through 12 are realleged and

incorporated as iffully set forth in this paragraph.

               14.     In or about and between November 2014 and January 2018, both dates

being approximate ^d inclusive, within the Eastern District ofNew York and elsewhere, the

defendant PATRICK MCDONNELL,also known as "Jason Flack," together with others, did

knowingly and intentionally devise a scheme and artifice to defraud potential customers and

customers of MCDONNELL and CabbageTech, also known as Coin Drop Markets, and to

obtain money and property from them by means of one or more materially false and fraudulent

pretenses, representations and promises.

               15.     On or about the dates set forth below,for the purpose of executing such

scheme and artifice, the defendant PATRICK MCDONNELL,together with others, did transmit

and cause to be transmitted, by means of wire communication in interstate and foreign

commerce, writings, signs, signals, pictures and sounds, as set forth below:
  Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 7 of 10 PageID #: 7




 Cnnnt
 Count           Date         Description

 ONE             August 31,   Email from MCDONNELL to Victim #4 in which MCDONNELL
                 2015         stated that Victim #4 had an account balance of$274,118.04.

 TWO             September    Telephone call from MCDONNELL to Victim #4 in which
                 2016         MCDONNELL stated, among other things, that MCDONNELL
                              was under investigation and his accounts were frozen.

 THREE           April 2017   Telephone call from MCDONNELL to Victim #5 in which
                              MCDONNELL solicited Victim #5's investment in a new virtual
                              currency purportedly developed by MCDONNELL called
                              "TIGR."


 FOUR            May 10,      Email from MCDONNELL to Victim #1 in which MCDONNELL
                 2017         stated, among other things, that Victim #rs virtual currency
                              investment was"up big," and that MCDONNELL had over 8,000
                              active investors and traded more than $50 million in Bitcoin.

 FIVE            June 2017    Telephone call from MCDONNELL to Victim #3 in which
                              MCDONNELL informed Victim #3 that MCDONNELL'S
                              secretary had forgotten to send Victim #3's refund check.

 SIX             June 9,      Email from MCDONNELL to Victim #2 in which MCDONNELL
                 2017         stated, among other things, that Victim #2 would receive his
                              money back in five to seven business days.

 SEVEN           June 19,     Twitter message from MCDONNELL to Victim #1 in which
                 2017         MCDONNELL stated that he was"Gonna get your LTC
                              [Litecoin] back to you."

 EIGHT           June 20,     Email from MCDONNELL to Victim #3 in which MCDONNELL
                 2017         stated that Victim #3 had an account balance of$176,703.34.

 NINE            Jime 22,     Email from MCDONNELL to Victim #3 in which MCDONNELL
                 2017         stated that Coin Drop Markets' website had been hacked and Coin
                              Drop Markets' memberships were suspended.

              (Title 18, United States Code, Sections 1343,2 and 3551 ^seq.l

                           CRIMINAL FORFEITURE ALLEGATION


              16.     The United States hereby gives notice to the defendant that, upon

conviction ofany ofthe offenses charged herein, the government will seek forfeiture, in
   Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 8 of 10 PageID #: 8



accordance with Title 18, United States Code, Section 981(a)(1)(C)and Title 28, United States

Code, Section 2461(c), which require any person convicted of such offenses to forfeit any

property, real or personal, constituting or derived from,proceeds obtained directly or indirectly

as a result ofsuch offenses.


              , 17.   If any ofthe above-described forfeitable property, as a result of any act or

omission ofthe defendant:


                      (a)      cannot be located upon the exercise ofdue diligence;

                      (b)      has been transferred or sold to, or deposited with, a third party;

                      (c)      has been placed beyond the jurisdiction ofthe court;

                      (d)      has been substantially diminished in value; or

                      (d)      has been commingled with other property which cannot be divided

without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p)to
  Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 9 of 10 PageID #: 9



seek forfeiture of any other property of the defendant up to the value of the forfeitable property

described in this forfeiture allegation.

               (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))


                                                             A TRUE BILL




                                                             FORLPLRSON




RICHARD P. DONOGHUL
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




      pi    lANlT
                 Case 1:19-cr-00148-NGG Document 1 Filed 03/25/19 Page 10 of 10 PageID #: 10

FJ: 2018R01201

FORM DBD-34             No.
JUN. 85



                                UNITED STATES DISTRICT COURT

                                               EASTERN District of NEW YORK

                                                         CRIMINAL DIVISION


                                       THE UNITED STATES OF AMERICA


                                                        PATRICK MCDONNELL,
                                                              Also known as "Jason Flack,"
                                                                                               Defendant.

                                                              INDICTMENT
                                                     (T. 18, U.S.C., §§ 981(a)(1)(C), 1343,2
                                                           and 3551 et seq.; T. 21, U.S.C.,
                                                         § 853(p); T. 28, U.S.C., § 2461(c))




                        Filed in open court this 25''' day,

                        ofMarch A.D. 2019



                                                                                                    Clerk




                        Bail,




                                      Hiral Mehta,Assistant U.S. Attorney (718)254-6411
